Case 2:18-ap-01381-WB         Doc 89 Filed 08/03/20 Entered 08/03/20 18:01:31                 Desc
                               Main Document Page 1 of 2



     Baruch C. Cohen, Esq. (SBN 159455)
 1
     LAW OFFICE OF BARUCH C. COHEN
     A Professional Law Corporation
                                                                   FILED & ENTERED
 2
     4929 Wilshire Boulevard, Suite 940
 3   Los Angeles, California 90010                                        AUG 03 2020
     (323) 937-4501        Fax (323) 937-4503
 4
     e-mail: baruchcohen@baruchcohenesq.com                          CLERK U.S. BANKRUPTCY COURT
 5                                                                   Central District of California
                                                                     BY kaaumoanDEPUTY CLERK

 6   Vincent James DeSimone, Esq. (SBN 119668)
     V. JAMES DESIMONE LAW
 7   13160 Mindinao Way Suite 280                              CHANGES MADE BY COURT
     Marina Del Rey, CA 90292
 8   (310) 693-5561
     e-mail: vjdesimone@gmail.com
 9
     Kaveh Navab, Esq. (SBN 280235)
10   NAVAB LAW, APC
     13160 Mindanao Way, Ste. 280
11   Marina Del Rey, CA 90292
     (310) 826-1002
12   e-mail: Navablaw@gmail.com
13   Attorneys for Creditor DANIEL GARZA
     668)
14
15                     UNITED STATES BANKRUPTCY COURT
             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
16
17 In re                                          Case No: 2:17-bk-22804-WB
18 MARIO CARDONA,
                                                  Assigned to the Honorable Julia Brand
19                         Debtor.
                                                  Chapter 13
20
21 DANIEL GARZA                                   Adversary No.: 2:18-ap-01381-WB

22                    Plaintiff
                                                  ORDER GRANTING DANIEL GARZA’S
23 vs.                                            MOTION FOR SUMMARY JUDGMENT

24 MARIO G. CARDONA                               Date: June 30, 2020
                                                  Time: 2:00 P.M.
25                   Defendant                    Courtroom: 1375
                                                  Place: 255 E. Temple St., Los Angeles, CA
26
27          After considering the moving papers, the opposition, and reply, and arguments made at
28   the hearing, and for the reasons set forth on the record, and good cause having been shown:


                                                  -1-
           ORDER GRANTING DANIEL GARZA’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-ap-01381-WB         Doc 89 Filed 08/03/20 Entered 08/03/20 18:01:31             Desc
                               Main Document Page 2 of 2




 1          IT IS HEREBY ORDERED that the Motion for Summary Judgment (docket no. 42) is
 2   granted in the favor Mr. Garza. and a A non-dischargeable judgment is will be entered in the
 3   amount of $899,267.87 in the favor of Mr. Garza and against Debtor pursuant to § 1328(a)(4).
 4          IT IS SO ORDERED.
 5                                                ###
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
      Date: August 3, 2020
25
26
27
28


                                                  -2-
           ORDER GRANTING DANIEL GARZA’S MOTION FOR SUMMARY JUDGMENT
